             Case 2:19-bk-14989-WB                    Doc 356 Filed 10/04/19 Entered 10/04/19 14:42:03                                      Desc
                                                       Main Document     Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

GREGORY M. SALVATO (SBN 126285)
   GSalvato@salvatolawoffices.com
JOSEPH BOUFADEL (SBN 267312)
   JBoufadel@salvatolawoffices.com
EMMA SAMYAN (SBN 322703)
   ESamyan@salvatolawoffices.com
SALVATO LAW OFFICES
777 South Figueroa Street, Suite 2800
Los Angeles, California 90071-9500
Telephone: (213) 484-8400

         Individual appearing without an attorney
         Attorney for: AZAD BABAN

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:19-bk-14989-WB
    SCOOBEEZ et al,                                                             CHAPTER: 11

                         Debtor.
    Affects:                                                                    NOTICE OF LODGMENT OF ORDER IN
    □ All Debtors                                                               BANKRUPTCY CASE RE: (title of motion 1):
    □ Scoobeez, ONLY                                                            Stipulation for Entry of Order Granting Relief
    □ Scoobeez Global, Inc., ONLY                                               from Automatic Stay Under 11 U.S.C. § 362(a)
    □ Scoobur LLC, ONLY                                                         (ACTON IN NONBANKRUPTCY FORUM)

                                 Order Granting Motion for Relief from the Automatic Stay Under 11 U.S.C.
PLEASE TAKE NOTE that the order titled
§ 362 (Action in Nonbankruptcy Forum)
was lodged on (date)           10/04/2019          and is attached. This order relates to the motion which is docket number                       351 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:19-bk-14989-WB                     Doc 356 Filed 10/04/19 Entered 10/04/19 14:42:03                                       Desc
                                                   Main Document     Page 2 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

        Salvato Law Offices, 777 South Figueroa Street, Suite 2800, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify): Notice of Lodgment of Order Granting
Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/04/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Richard W Esterkin richard.esterkin@morganlewis.com
    •   John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    •   Riebert Sterling Henderson shenderson@gibbsgiden.com
    •   Vivian Ho BKClaimConfirmation@ftb.ca.gov
    •   Alvin Mar alvin.mar@usdoj.gov
    •   Ashley M McDow amcdow@foley.com,
        sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
    •   Stacey A Miller smiller@tharpe-howell.com
    •   Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
    •   Shane J Moses smoses@foley.com
    •   Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
    •   Rejoy Nalkara rejoy.nalkara@americaninfosource.com
    •   Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
    •   David L. Neale dln@lnbyb.com
    •   Aram Ordubegian ordubegian.aram@arentfox.com
    •   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
    •   Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Eric K Yaeckel yaeckel@sullivanlawgroupapc.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/04/19 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                         1                                 F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-14989-WB                     Doc 356 Filed 10/04/19 Entered 10/04/19 14:42:03                                       Desc
                                                   Main Document     Page 3 of 5


        Overnight Mail
        Honorable Julia W. Brand
        United States Bankruptcy Court
        255 E. Temple Street, Suite 1382
        Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/04/2019                    Tim Mayse                                                        /s/ Tim Mayse
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                         2                                 F 9013-3.1.PROOF.SERVICE
          Case 2:19-bk-14989-WB                    Doc 356 Filed 10/04/19 Entered 10/04/19 14:42:03                                      Desc
                                                    Main Document     Page 4 of 5

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 GREGORY M. SALVATO (SBN 126285)
    GSalvato@salvatolawoffices.com
 JOSEPH BOUFADEL (SBN 267312)
    JBoufadel@salvatolawoffices.com
 EMMA SAMYAN (SBN 322703)
    ESamyan@salvatolawoffices.com
 SALVATO LAW OFFICES
 777 South Figueroa Street, Suite 2800
 Los Angeles, California 90071-9500
 Telephone:    (213) 484-8400
 Facsimile:    (213) 401-2411

     Movant appearing without an attorney
     Attorney for Movant AZAD BABAN

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-14989-WB

 SCOOBEEZ et al,                                                              CHAPTER: 11

                         Debtor.                                                      ORDER GRANTING MOTION FOR
 Affects:                                                                           RELIEF FROM THE AUTOMATIC STAY
 ■ All Debtors                                                                             UNDER 11 U.S.C. § 362
 □ Scoobeez, ONLY
 □ Scoobeez Global, Inc., ONLY                                                        (Action in Nonbankruptcy Forum)
 □ Scoobur LLC, ONLY
                                                                              DATE: October 8, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1375
                                                                              PLACE: Roybal Federal Building
                                                                                     255 E. Temple Street
                                                                                     Los Angeles, CA 90012


 MOVANT:         AZAD BABAN


1. The Motion was:                  Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Azad Baban v. Scoobeez, Inc., et al.
    Docket number: BC692250
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Los Angeles Superior Court




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 2:19-bk-14989-WB                    Doc 356 Filed 10/04/19 Entered 10/04/19 14:42:03                                      Desc
                                                     Main Document     Page 5 of 5

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):
           1.        Relief from the automatic stay under U.S.C. § 362 is granted for the limited purpose of pursuing the state
                     court action, entitled Azad Baban v. Scoobeez, Inc., et al., Case No. BC692250 (the “State Court
                     Action”), to judgment (including through appeal, if and as necessary) in order to liquidate the claims at
                     issue in the State Court Action and solely to recover from and to the extent of any applicable coverage
                     available under the Policies, if any.

           2.        Plaintiff shall retain the right to prosecute the proof of claim in the Bankruptcy Case, designated as Claim
                     No. 5 (“Proof of Claim”) to the extent the liability thereunder is not otherwise satisfied by the proceeds of
                     the Policies, if any.

           3.        Within ten (10) days of Plaintiff’s receipt of any proceeds from one or more of the Policies on account of
                     the claims pled in the FAC (the “Insurance Proceeds”), Plaintiff shall amend the Proof of Claim to reflect
                     the proceeds received.

           4.        Within ten (10) days of entry of any judgment in the State Court Action in favor of Plaintiff against the
                     Debtor, Plaintiff shall amend the Proof of Claim to reflect the liquidated amount of the claim(s) as against
                     the Debtors, or any of them, net of any Insurance Proceeds received from the Policies, if any.



                                                                            ###




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
